The appellee, E. T. C. Dickenson, complainant in the court below, filed his bill against the appellants, *Page 759 
Mrs. C. J. Rambo and J. R. Sealey, composing the Rambo Lumber Company, and W. B. Hathaway, their agent and manager, to enjoin them from cutting and taking the timber from certain described lands in Jackson County, Florida. The bill alleged that the complainant was the owner in fee simple of said lands, and had purchased the same, together with other lands, for value from Jno. O. Smith and P. S. Cummings, who had executed to him a warranty deed dated September 29, 1919, and recorded January 7th, 1920, and that complainant had entered into possession under said deed soon after its execution. That complainant is now advised that in September, 1918, said Jno. O. Smith and P. S. Cummings, from whom complainant acquired title, executed and delivered to one J. W. Reynolds, Trustee, a timber lease or deed purporting to convey all the swamp timber on said lands in Jackson County, Florida, which deed was filed for record March 2, 1920, nearly two months after the deed to complainant was recorded. That at the time of the purchase of the lands and receipt of the deed from Smith and Cummings, and the recording thereof, complainant did not have any knowledge or notice of the existence of the timber deed, and that complainant is therefore the owner of all the timber on said lands. That complainant is advised that in November, 1922, J. W. Reynolds, Trustee, had executed to said Mrs. Rambo and Sealey, co-partners as Rambo Lumber Company, a deed or lease purporting to convey to them said timber, and that they were preparing to enter upon said lands and cut and remove the timber. That at the time of said conveyance to defendants of the purported timber rights, complainant was in open, exclusive and adverse possession of said lands, claiming the same and the timber thereon adversely against the world.
In their answer the defendants admit that the timber *Page 760 
deed to J. W. Reynolds, Trustee, had not been recorded at the time the complainant acquired title from Smith and Cummings, but allege that at that time complainant had full knowledge and notice of the conveyance of the timber by Smith and Cummings to said J. W. Reynolds, Trustee.
A considerable amount of testimony was taken on this, the controlling question, in the case. It would serve no good purpose for us to review such testimony here. We have carefully read and considered the same, together with the able arguments and briefs of counsel, and, having done so, we cannot say that the chancellor erred in his conclusion that the defendants had failed to prove such notice or knowledge on the part of complainant prior to the final delivery of the deed by Smith and Cummings to him and his acceptance thereof on January 1, 1920, as to the outstanding timber rights on these particular lands covered by the unrecorded deed. That he had notice of the outstanding timber rights on that part of the lands conveyed referred to as the "Christmas Place," lying over the line in Alabama, there can be no dispute; notice of this was given by complainant's deed itself; but as to the lands here in dispute, with the burden of proof on that issue resting upon defendants, we are of the opinion that the chancellor was justified in holding that such notice or knowledge as the law requires, regarding the rights of J. W. Reynolds, Trustee, defendant's grantor, in and to the timber on that part of the lands in Jackson County, Florida, here involved, was not shown to have been brought home to complainant.
The law is well settled that under our recording statutes subsequent purchasers acquiring title without notice of a prior unrecorded deed, mortgage or transfer of real property or any interest therein, will be protected against such unrecorded instrument, unless the party claiming thereunder can show that such subsequent purchaser acquired *Page 761 
title with actual notice of such unrecorded conveyance or mortgage; and the burden of showing such notice is upon the party claiming under such unrecorded instrument. All the presumptions in such case are in favor of the bona fides of such subsequent purchaser, and that he acquired his subsequent title in good faith and without notice of the prior unrecorded conveyance. Sec. 3822, Rev. Gen. Stats. 1920; Feinberg v. Stearns, 56 Fla. 279, 47 South. Rep. 979; Sirkin v. Schuller, Fla., 105 South. Rep. 151.
We find no reversible error in the record, and the final decree appealed from, granting injunction as prayed, is affirmed.
ELLIS AND STRUM, J. J., concur.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur in the opinion.
                    ON MOTION FOR RE-HEARING.